Citation Nr: 0000088	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
crush injury to the left wrist.

2.  Entitlement to service connection for the residuals of an 
injury to the left second finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997 by the No. 
Little Rock, Arkansas, (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran currently has severe degenerative arthritis 
in his left wrist.

2.  It is plausible that the veteran incurred a crush injury 
to his left wrist while in-service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current left wrist disability and any in-
service injury.

4.  A current disability involving the veteran's left second 
finger is not shown.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals from a left wrist injury and for the residuals from 
a left second finger injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well Grounded Claims - In General

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

II.  Entitlement to Service Connection for the 
Residuals of a Crush Injury to the Left Wrist

In the present case, the veteran submitted to a Veterans 
Administration Medical Center (VAMC) examination in July 
1997, the report of which clearly states that the veteran 
currently has severe degenerative arthritis in his left 
wrist.  Thus the Board finds there is sufficient evidence of 
a current disability and the first element of a well grounded 
claim with respect to this issue has been satisfied.

With respect to the second requirement of a well grounded 
claim - the in-service occurrence or aggravation of an injury 
- the veteran claims that he incurred a crush injury to his 
left wrist while serving aboard the U.S.S. Preble sometime 
during the time period 1967-1968.  Notably, the veteran's 
service medical records do not show an in-service injury to 
his left wrist.  Further, the veteran's September 1968 
separation examination report does not indicate a wrist 
injury and rates his upper extremities as "normal."  At his 
hearing before the Travel Board, the veteran, in explaining 
the omission of a wrist injury in his service medical 
records, noted that the U.S.S. Preble lacked x-ray equipment 
and that while there was a sickbay, a doctor was not on duty 
at the time of his injury and that he was therefore treated 
by a petty officer.  For purposes of making a well grounded 
determination only, the Board accepts as plausible the 
veteran's lay testimony that he incurred an in-service wrist 
injury aboard the U.S.S. Preble and therefore finds that the 
second element of a well grounded claim has been satisfied.  
See King, supra.  

As stated above, the third element of a well grounded claim 
requires competent medical evidence linking a current 
disability with the in-service occurrence of an injury or 
disease.  Unfortunately for the veteran, there is no 
competent evidence in this case that there exists a nexus 
between the degenerative arthritis currently diagnosed in his 
left wrist and any in-service injury.  At his hearing before 
the Travel Board, the veteran could not recall any dialogue 
between him and his doctors that linked his in-service crush 
injury with his current arthritis condition.  Transcript of 
Hearing at pp. 10-11.  Further, while the medical history in 
the July 1997 VAMC examination report recites the veteran's 
account of his in-service injury, it does not contain any 
indication of a linkage between such injury and the veteran's 
degenerative arthritis in his left wrist.  In fact, the VAMC 
radiology report shows that the veteran suffers from 
degenerative arthritis in his wrists bilaterally, a finding 
that would seem to negate any inference that the arthritis in 
the veteran's left wrist was necessarily caused by some 
extraordinary trauma.  Absent any competent medical evidence 
establishing a nexus between the veteran's current disability 
and an in-service injury, the Board must find that his claim 
is not well grounded.  See Caluza, supra.

III.  Entitlement to Service Connection for Residuals
of an Injury to the Left Second Finger

The veteran's service medical records support his claim that 
he injured his left second finger while in-service.  An April 
1969 sick call treatment record entry indicates that he 
incurred a contusion on the second finger of his left hand 
while on the U.S.S. Preble and was given a splint therefor.  
However, neither the VAMC examination report nor any other 
medical record shows a current disability involving the 
veteran's left second finger.  Absent medical evidence of a 
current disability, the Board must find that the first Caluza 
requirement is not satisfied and that therefore the veteran's 
claim with respect to this issue is not well grounded.

IV.  Conclusion

In view of the foregoing, it must be concluded that the 
veteran's claim for entitlement to service connection for 
residuals of a crush injury to his left wrist and for 
entitlement to service connection for residuals of an injury 
to his left second finger is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board must again point out that 
its duty to assist the veteran in the development of his 
claim, as stipulated in 38 U.S.C.A. § 5107(a), does not arise 
until a claim is shown to be well grounded.  The Board also 
notes that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.



ORDER

A claim for entitlement to service connection for residuals 
of a crush injury to the veteran's left wrist and for 
entitlement to service connection for residuals of an injury 
to his left second finger is not well grounded, and is 
accordingly denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

